Title: Thomas Jefferson to William Champe Carter, 19 January 1813
From: Jefferson, Thomas
To: Carter, William Champe


          Dear Sir Monticello Jan. 19. 13. 
          The inclosed letter will sufficiently explain it’s object. the messenger whom I sent with it to your house was sent back with it from Culpeper C.H. with in by Captn Shackelford with information that you were in Richmond. I therefore commit it to the post with a request to you, if you should be in Richmond on Monday sennight Feb. 1. (Henrico court day) or on Monday fortnight Feb. 8. (the city court day) that you will be so good as to acknolege the deed inclosed, and return it to me with the proper certificate lest delay should excite danger to mr Short’s sale of the land. I repeat with pleasure the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        